          Case: 3:18-cr-00146-jdp Document #: 11 Filed: 11/20/18 Page 1 of 2




                              U.S. Department of Justice
                                                                                      Telephone 608/264-5158
                              Scott C. Blader                                              TTY 608/264-5006

                              United States Attorney                   Administrative Facsimile 608/264-5183
                                                                        Civil Division Facsimile 608/264-5724
                              Western District of Wisconsin         Criminal Division Facsimile 608/264-5054

 Address:
 222 West Washington Avenue
 Suite 700
 Madison, Wisconsin 53703

                                        November 20, 2018

Joseph Bugni
Federal Defender Services of Wisconsin, Inc.
22 East Mifflin Street
Suite 1000
Madison, WI 53703

        Re:       United States of America v. Peter Jewell-Riegel
                  Case No: 18-cr-00146-jdp

Dear Mr. Bugni:

       Enclosed please find a USB drive, No. 021, containing discovery in this case
(Bates Nos. 1 – 1219). As noted on the device, this USB drive is property of the U.S.
Attorney’s Office. At your earliest convenience, please transfer the discovery from the
USB drive to your computer or other storage media and return the USB drive to the U.S.
Attorney’s Office, attention Lisa Pierce. My colleague, Lisa Pierce, will email you the
password for the enclosed USB drive.

       The enclosed materials and any future discovery provided to you which may
exceed the scope of discovery mandated by the Federal Rules of Criminal Procedure,
federal statute, or relevant case law is provided voluntarily and solely as a matter of
discretion. By producing such materials to you, the government does not waive its
right to object to future discovery requests beyond the scope of its obligations.

Request for Reciprocal Discovery

       With this letter, the government requests all reciprocal discovery to which it is
entitled under Federal Rules of Criminal Procedure 16(b) and (c) and 26.2, including,
but not limited to:

       1.     Inspection and/or copies of all books, papers, documents, photographs,
tangible objects, or portions thereof in the possession, custody, or control of the
        Case: 3:18-cr-00146-jdp Document #: 11 Filed: 11/20/18 Page 2 of 2

November 20, 2018
Page 2

defendant and which the defendant intends to introduce as evidence in his case-in-chief
at trial.

      2.     Inspection and/or copies of the results of any reports of physical or
mental examinations and of scientific tests or experiments made in connection with the
above-entitled case within the possession or control of the defendant which the
defendant intends to introduce as evidence in his case-in-chief at trial or which have
been prepared by a witness whom the defendant intends to call at trial.

       3.    Inspection and/or copies of all statements made by all witnesses whom
the defendant intends to call at trial.

Notice of Audio/Visual Evidence

        This letter will serve as notice that, should the case proceed to trial, the United
States intends to introduce in its case-in-chief, the audio and video evidence disclosed
herein and in subsequent discovery productions. Moreover, the United States reserves
its right to use any audio/video evidence provided to you in discovery for rebuttal or
cross-examination.

Request for Notice of Defenses

      The Government also requests notice of any intention of your client to rely on an
entrapment defense or a defense involving mental condition or duress, and/or an alibi
defense for charged offenses.

       If you have any questions regarding this matter, please do not hesitate to contact
me at (608) 264-5158.

                                              Very truly yours,

                                              SCOTT C. BLADER
                                              United States Attorney

                                              By:       /s/

                                              ELIZABETH ALTMAN
                                              Assistant United States Attorney
